Wham, J. It appears from the record of this case that there is no dispute concerning the facts involved. Claimants, as trustees under the will of Harriet Humiston, are the owners in fee simple of the following described real estate: The South Twenty-Two (22) acres, of the West Sixty-five (65) acres, of the West Half (W)^) of the Northeast Quarter (NEJ^Q, of Section Twenty-seven (27), Township Twenty-eight (28) North, Range Five (5) East of the Third Principal Meridian in Livingston County, Illinois. For a period beginning on the 1st day of July, 1949, and ending on the 1st day of July, 1950, claimants demised and leased, by written lease, to the State of Illinois, acting by and through the Department of Public Safety, the real estate above described at a rental of Two Hundred and Five Dollars and Thirty-three Cents ($205.33) for the period of said lease. For twenty years prior to July 1, 1949, said premises had been leased to respondent by written lease in a form similar to that entered into on July 1, 1949. Through all these years, the written leases were prepared by the Chief Clerk of the Illinois State Penitentiary, Pontiac Branch, and delivered to the attorneys for claimants, and their predecessors .in office, for signature. During all of these years, the leases had been executed by claimants, and their predecessors in office, and by the Director of the Department of Public Safety. The land was farmed by the State of Illinois in connection with the Pontiac Branch of the Illinois State Penitentiary. During said years, separate leases were made — one running from March 1 to July 1 at a rental of One Hundred and Two Dollars and Sixty-seven Cents ($102.67), and the other from July 1 to March 1 of the succeeding year at a rental of Two Hundred and Five Dollars and Thirty-three Cents ($205.33). Through inadvertence, the Chief Clerk of the Illinois State Penitentiary, Pontiac Branch, did not prepare, and submit to the claimants for signature, leases for the period beginning March 1, 1950 and ending March 1, 1952, although the State of Illinois continued to occupy said land and farm it in the same manner as had been done in all the previous years, as though such leases had been signed, and were in force. No rent has been paid by the State of Illinois for the use and occupancy of these lands for the period above named, and there is now due from the State of Illinois to claimants the sum of Six Hundred and Sixteen Dollars ($616.00) for rent for said period, which is also the reasonable value of the use of the land during said period. Inasmuch as there is no dispute as to the facts, and the claim appears to the Court to be a just and lawful one, which should be paid, it is, therefore, the judgment and order of this Court that an award be made to claimants in the amount of Six Hundred and Sixteen Dollars ($616.00).